Case 8:19-cv-01801-JSM-JSS Document 1 Filed 07/24/19 Page 1 of 9 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
GREGORY CRAUDER,

     Plaintiff,                                     CASE NO.:

v.

HARLEY-DAVIDSON FINANCIAL
SERVICES, INC.,

     Defendant.
                                       /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

           COMES NOW Plaintiff, GREGORY CRAUDER, by and through the undersigned

counsel, and sues Defendant, HARLEY-DAVIDSON FINANCIAL SERVICES, INC., and in

support thereof respectfully alleges violations of the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat.

§ 559.55 et seq. (“FCCPA”).

                                       INTRODUCTION

           1.     The TCPA was enacted to prevent companies like Defendant from invading

American citizen’s privacy and prevent abusive “robo-calls.”

           2.     “The TCPA is designed to protect individual consumers from receiving

intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct.,

740, 745, 181, L.Ed. 2d 881 (2012).

           3.     “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge

of modern civilization, they wake us up in the morning; they interrupt our dinner at night;

they force the sick and elderly out of bed; they hound us until we want to rip the telephone out

of the wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give

                                                1
Case 8:19-cv-01801-JSM-JSS Document 1 Filed 07/24/19 Page 2 of 9 PageID 2



telephone subscribers another option: telling the autodialers to simply stop calling.” Osorio v.

State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

        4.     According to the Federal Communications Commission (FCC), “Unwanted

calls are far and away the biggest consumer complaint to the FCC with over 200,000

complaints each year – around 60 percent of all the complaints…Some private analyses

estimate that U.S. consumers received approximately 2.4 billion robocalls per month in

2016.” https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing

                               JURISDICTION AND VENUE

        5.     This is an action for damages exceeding Seventy-Five Thousand Dollars

($75,000.00) exclusive of attorney fees and costs.

        6.     Jurisdiction and venue for purposes of this action are appropriate and conferred

by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the

TCPA.

        7.     Subject matter jurisdiction, federal question jurisdiction, for purposes of this

action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district

courts shall have original jurisdiction of all civil actions arising under the Constitution, laws,

or treaties of the United States; and this action involves violations of 47 U.S.C. §

227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v.

State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)

        8.     The alleged violations described herein occurred in Pinellas County, Florida.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2) as it is the

judicial district in which a substantial part of the events or omissions giving rise to this action

occurred.


                                                 2
Case 8:19-cv-01801-JSM-JSS Document 1 Filed 07/24/19 Page 3 of 9 PageID 3




                                    FACTUAL ALLEGATIONS

         9.    Plaintiff is a natural person, and citizen of the State of Florida, residing in

Pinellas County.

         10.   Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

         11.   Plaintiff is an “alleged debtor.”

         12.   Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.

3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir.

2014).

         13.   Defendant is a corporation formed in Delaware who accepts service at its

registered agent, The Corporation Trust Company, Corporation Trust Center 1209 Orange

Street, Wilmington, DE 19801. However, Defendant commonly conducts business in the State

of Florida.

         14.   The debt that is the subject matter of this Complaint is a “consumer debt” as

defined by Florida Statute §559.55(6).

         15.   Defendant called Plaintiff on Plaintiff’s cellular telephone approximately one

hundred (100) times in an attempt to collect a debt.

         16.   Defendant attempted to collect an alleged debt from Plaintiff by this campaign

of telephone calls.

         17.   Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified, but

not limited to, the following phone numbers: (866) 840-7158, (866) 840-7154, (866) 840-

7147, (866) 840-7163, (866) 505-8081, (866) 657-3552, (866) 657-3548 and when those

numbers are called, a live agent identifies these numbers as belonging to Defendant.


                                                   3
Case 8:19-cv-01801-JSM-JSS Document 1 Filed 07/24/19 Page 4 of 9 PageID 4



       18.     Some or all of the calls the Defendant made to Plaintiff’s cellular telephone

number were made using an “automatic telephone dialing system” which has the capacity to

store or produce telephone numbers to be called, using a random or sequential number

generator (including but not limited to a predictive dialer) or an artificial or prerecorded

voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter “autodialer

calls”). Plaintiff will testify that he knew it was an autodialer because of the vast number of

calls he received and because he heard a pause when he answered his phone before a voice

came on the line.

       19.     Plaintiff believes the calls were made using equipment which has the capacity

to store numbers to be called and to dial such numbers automatically.

       20.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

numbers (727) ***-5413, and was the called party and recipient of Defendant’s calls.

       21.     Defendant placed an exorbitant number of automated telephone calls to

Plaintiff’s cellular telephone (727) ***-5413 in an attempt to collect on an alleged debt.

       22.     On several occasions over the last four (4) years Plaintiff instructed

Defendant’s agent(s) to stop calling his cellular telephone.

       23.     In or about May of 2019, Plaintiff communicated with Defendant from his

aforementioned cellular telephone number and advised Defendant’s agent/representative of

his current financial situation. Plaintiff then demanded Defendant’s agent to cease calling.

       24.     During the aforementioned request to Defendant in or about May of 2019,

Plaintiff unequivocally revoked any express consent Defendant may have believed they had

for placement of telephone calls to Plaintiff’s aforementioned cellular telephone number by

the use of an automatic telephone dialing system or a pre-recorded or artificial voice.


                                                4
Case 8:19-cv-01801-JSM-JSS Document 1 Filed 07/24/19 Page 5 of 9 PageID 5



        25.     Each subsequent call Defendant made to the Plaintiff’s aforementioned cellular

telephone number was made without the “express consent” of the Plaintiff.

        26.     Each subsequent call the Defendant made to the Plaintiff’s aforementioned

cellular telephone number was knowing and willful.

        27.     Despite actual knowledge of its wrongdoing, Defendant continued the

campaign of abuse, calling Plaintiff despite Plaintiff revoking any express consent Defendant

may have believed it had to call his aforementioned cellular telephone number.

        28.     The numerous requests by Plaintiff for the harassment to end were ignored.

        29.     Defendant has a corporate policy to use an automatic telephone dialing system

or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s cellular telephone

in this case.

        30.     Defendant has a corporate policy to use an automatic telephone dialing system

or a pre-recorded or artificial voice just as it did to Plaintiff’s cellular telephone in this case,

with no way for the consumer, Plaintiff, or Defendant, to remove the number.

        31.     Defendant’s corporate policy is structured so as to continue to call individuals

like Plaintiff; despite these individuals explaining to Defendant they wish for the calls to stop.

        32.     Defendant has numerous other federal lawsuits pending against it alleging

similar violations as stated in this Complaint.

        33.     Defendant has numerous complaints across the country against it asserting that

its automatic telephone dialing system continues to call despite requested to stop.

        34.     Defendant has had numerous complaints from consumers across the country

against it asking to not be called; however, Defendant continues to call the consumers.




                                                  5
Case 8:19-cv-01801-JSM-JSS Document 1 Filed 07/24/19 Page 6 of 9 PageID 6



        35.     Defendant’s corporate policy provided no means for Plaintiff to have his

number removed from Defendant’s call list.

        36.     Defendant has a corporate policy to harass and abuse individuals despite actual

knowledge the called parties do not wish to be called.

        37.     Not a single call placed by Defendant to Plaintiff were placed for “emergency

purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

        38.     Defendant willfully and/or knowingly violated the TCPA with respect to

Plaintiff.

        39.     From each and every call placed without consent by Defendant to Plaintiff’s

cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon his right

of seclusion.

        40.     From each and every call without express consent placed by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of occupation of his cellular telephone line

and cellular phone by unwelcome calls, making the phone unavailable for legitimate callers or

outgoing calls while the phone was ringing from Defendant’s calls.

        41.     From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time. For

calls he answered, the time he spent on the call was unnecessary as he repeatedly asked for

the calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone

and deal with missed call notifications and call logs that reflected the unwanted calls. This

also impaired the usefulness of these features of Plaintiff’s cellular phone, which are designed

to inform the user of important missed communications.




                                                6
Case 8:19-cv-01801-JSM-JSS Document 1 Filed 07/24/19 Page 7 of 9 PageID 7



         42.    Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone was an injury in the form of a nuisance and annoyance to Plaintiff. For calls that

were answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for

unanswered calls, Plaintiff had to waste time to unlock the phone and deal with missed call

notifications and call logs that reflected the unwanted calls. This also impaired the usefulness

of these features of Plaintiff’s cellular phone, which are designed to inform the user of

important missed communications.

         43.    Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell phone’s battery

power.

         44.    Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone where a voice message was left which occupied space in Plaintiff’s phone or

network.

         45.    Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely his cellular phone

and his cellular phone services.

         46.    As a result of the calls described above, Plaintiff suffered an invasion of

privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

distress and aggravation.

                                            COUNT I
                                     (Violation of the TCPA)

         47.    Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-six

(46) as if fully set forth herein.



                                                7
Case 8:19-cv-01801-JSM-JSS Document 1 Filed 07/24/19 Page 8 of 9 PageID 8



        48.     Defendant willfully violated the TCPA with respect to Plaintiff, especially for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified

Defendant that he wished for the calls to stop.

        49.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

cellular telephone using an automatic telephone dialing system or prerecorded or artificial

voice without Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C

§ 227(b)(1)(A)(iii).

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable

and judgment against HARLEY-DAVIDSON MOTOR FINANCIAL SERVICES, INC. for

statutory damages, punitive damages, actual damages, treble damages, enjoinder from further

violations of these parts and any other such relief the court may deem just and proper.

                                            COUNT II
                                    (Violation of the FCCPA)

        50.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-six

(46) as if fully set forth herein

        51.     At all times relevant to this action Defendant is subject to and must abide by

the laws of the State of Florida, including Florida Statute § 559.72.

        52.     Defendant has violated Florida Statute § 559.72(7) by willfully communicating

with the debtor or any member of his or her family with such frequency as can reasonably be

expected to harass the debtor or his or her family.

        53.     Defendant has violated Florida Statute § 559.72(7) by willfully engaging in

other conduct which can reasonably be expected to abuse or harass the debtor or any member

of his or her family.



                                                  8
Case 8:19-cv-01801-JSM-JSS Document 1 Filed 07/24/19 Page 9 of 9 PageID 9



       54.     Defendant’s actions have directly and proximately resulted in Plaintiff’s prior

and continuous sustaining of damages as described by Florida Statute § 559.77.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable

and judgment against HARLEY-DAVIDSON FINANCIAL SERVICES, INC. for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

further violations of these parts and any other such relief the court may deem just and proper.

                                              Respectfully submitted,

                                             /s/ Octavio Gomez
                                              Octavio Gomez, Esquire
                                              Florida Bar No.: 0338620
                                              Morgan & Morgan Tampa, P.A.
                                              201 N. Franklin Street, Suite 700
                                              Tampa, Florida 33602
                                              Telephone: (813) 223-5505
                                              Facsimile: (813) 223-5402
                                              Primary Email: TGomez@ForThePeople.com
                                              Secondary Email: LDobbins@ForThePeople.com
                                              Attorney for Plaintiff




                                               9
